          Case 3:18-cv-03725-JSC Document 45-4 Filed 02/20/20 Page 1 of 3




 1 Walter Haines (SBN 071075)
   admin@uelglaw.com
 2 UNITED EMPLOYEES LAW GROUP
   5500 Bolsa Avenue, Suite 201
 3 Huntington Beach, CA 92649
   Telephone: (562) 256-1047
 4 Facsimile: (562) 256-1006
 5 R. Craig Clark (SBN 129219)
     cclark@clarklawyers.com
 6   Monique R. Rodriguez (SBN 304223)
     mrodriguez@clarklawyers.com
 7   CLARK LAW GROUP
     3258 Fourth Avenue
 8   San Diego, CA 92103
     Telephone: (619) 239-1321
 9   Facsimile: (888) 273-4554
10 Attorneys for Plaintiff
11
12                           UNITED STATES DISTRICT COURT

13                      NORTHERN DISTRICT OF CALIFORNIA

14
   AUGUSTO DE LEON as an individual, CASE NO.: 3:18-cv-03725-JSC
15 on behalf of himself, and all other
   persons similarly situated,               [Assigned to Hon. Jacqueline Scott Corley,
16                                           Courtroom F]
                               Plaintiff,    CLASS & REPRESENTATIVE ACTION
17
                     v.                      DECLARATION OF WALTER HAINES
18                                           IN SUPPORT OF PLAINTIFF’S
19 RICOH USA, INC., an Ohio                  MOTION FOR FINAL APPROVAL OF
   corporation authorized to do business in CLASS ACTION SETTLEMENT AND
20 the state of California; IKON OFFICE
   SOLUTIONS, INC., also known as            MOTION FOR ATTORNEYS’ FEES
21 Ricoh USA, Inc., an Ohio corporation      AND COSTS
   authorized to do business in the state of
22 California; RICOH AMERICAS
   CORPORATION, a Delaware                   Date:       March 26, 2020
23 corporation previously authorized to do Time:         9:00 a.m.
   business in the state of California and   Courtroom: F
24 succeeded by Ricoh USA, Inc.; and
   DOES 1 to 10 inclusive,
25
                              Defendants.
26
27
28
                                 1
     DECLARATION OF WALTER HAINES ISO PLAINTIFF’S MOTION FOR FINAL
              APPROVAL AND ATTORNEYS’ FEES AND COSTS
          Case 3:18-cv-03725-JSC Document 45-4 Filed 02/20/20 Page 2 of 3




 1        I, Walter L. Haines, declare as follows:
 2        1.      I am an attorney admitted and licensed to practice law in California. I am
 3 the principal of United Employees Law Group and co-counsel of record for Plaintiff
 4 Augusto De Leon (“Plaintiff”). The facts stated in this declaration are based upon my
 5 personal knowledge, except as otherwise stated. If called to testify, I could and would
 6 competently testify to the facts stated herein.
 7        2.      This declaration is submitted in support of Plaintiff’s Motion for Final
 8 Approval of Class Action Settlement and Motion for Attorneys’ Fees and Costs.
 9        3.      The time and effort Plaintiff put into this litigation was not only significant
10 in assisting Class Counsel in understanding the facts involved in this lawsuit, but was
11 also valuable to the prosecution of this matter, which ultimately resulted in settlement. I,
12 therefore, believe that a Service Award, as outlined in the settlement agreement, is
13 appropriate.
14        4.      I have practiced law for over 39 years and I am experienced in litigating
15 class actions of this nature. I formed United Employees Law Group in 2005 to represent
16 employees in claims against their employers. Throughout my career, I have represented
17 over 1,500 clients in wage and hour disputes. More than 300 of such disputes were class
18 actions with settlements totaling over $400,000,000. These class actions include Fortune
19 500 companies including, but not limited to: Pepsi, Intel, Home Depot, Kaiser
20 Foundation Hospitals, Wells Fargo, Bank of America, Cisco Systems, First America
21 Title Co., Yahoo!, WellPoint, Inc. and Sun Microsystems.
22        5.      The settlement agreement permits Class Counsel to apply for a Class
23 Counsel Fee Award in the amount of $733,333.33 and a Class Counsel Costs Award in
24 an amount not to exceed $15,000.00 dollars.
25        6.      My law firm has participated in all stages of the litigation and has
26 performed work on behalf of Plaintiff and the members of the Settlement Class. For
27 example, my firm performed the initial client intake, client interviews, investigation and
28 evaluation of the case, client liaison, reviewed and responded to correspondence related
                                 2
     DECLARATION OF WALTER HAINES ISO PLAINTIFF’S MOTION FOR FINAL
              APPROVAL AND ATTORNEYS’ FEES AND COSTS
              Case 3:18-cv-03725-JSC Document 45-4 Filed 02/20/20 Page 3 of 3




 1 to the above-entitled action, participated in conference calls with co-counsel regarding
 2 the prosecution of this lawsuit and all other relevant tasks. The total number of hours
 3 spent by my firm and I on this lawsuit is 37.50 hours, as categorized below:
 4                              Category                                           Hours
 5       Initial investigation, case evaluation & research                          6.50
 6       Discussions with co-counsel on key issues, discovery,                      25.50
         strategy and mediation
 7
         Review of communications, pleadings, motions and                           5.70
 8       settlement documents
 9                                                           Total:                 37.50
10            7.     My hourly rate is $675 per hour, which is my usual and customary hourly
11 rate charged for my services in similar class actions. My total lodestar is $25,447.50
12 [37.50 hours x $675].
13            8.     United Employees Law Group and Clark Law Group have a fee sharing
14 agreement1, which states that United Employees Law Group shall receive 33 and 1/3
15 percent of the total fees awarded plus $5,000 if the total recovery received is less than
16 one million dollars and $10,000 if the total recovery is more than one million dollars.
17            9.     My firm has incurred $20.12 in litigation expenses in connection with this
18 action, which include expenses for court costs, legal research, litigation support and
19 other miscellaneous expenses (i.e. photocopying, telephone and postage).
20
21            I declare under penalty of perjury under the laws of the United States of America
22 that the foregoing is true and correct and that this declaration was executed on this 11th
23 day of February 2020 in Los Angeles, California.
24
25                                                            ________________________
                                                                   Walter L. Haines
26
27
     1
     Upon the Court’s request, a true and correct copy of the Fee Sharing Agreement will be provided to
28 the Court for an in-camera review.
                                     3
         DECLARATION OF WALTER HAINES ISO PLAINTIFF’S MOTION FOR FINAL
                  APPROVAL AND ATTORNEYS’ FEES AND COSTS
